Citation Nr: 0844934	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  03-13 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an anxiety disorder.


REPRESENTATION

Appellant represented by:	Willie Ann Towne Willcox, 
Attorney


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from 
November 1957 until retiring in September 1980.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2003 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia, which, in 
relevant part, denied the veteran's claim for 
service connection for an anxiety disorder.

In January 2006, the Board remanded the claim to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.

The Board subsequently issued a decision in November 2006 
denying the claim, and the veteran appealed to the U. S. 
Court of Appeals for Veterans Claims (Court).

In June 2008, the veteran's attorney and VA's Office of 
General Counsel filed a joint motion asking the Court to 
vacate the Board's decision and to remand the claim for 
further development and readjudication in compliance with 
directives specified.  The Court granted the joint motion in 
a June 2008 order and has since returned the file to the 
Board.

And to comply with the Court's order, the Board in turn is 
again remanding the claim to the RO via the AMC.




REMAND

The June 2008 joint motion for remand indicates the veteran 
is entitled to a VA examination for a medical nexus opinion 
to determine whether his current anxiety disorder is related 
to his military service.  See 38 U.S.C.A. § 5103(A)(d)(1); 38 
C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

The Board's prior remand, in January 2006, requested that the 
AMC schedule the veteran for this examination.  However, the 
AMC's attempts to schedule him for the examination were 
unsuccessful.  But the veteran has since indicated that he 
never received notification of the examination - the reason 
he did not report for it, because he had closed his post 
office box prior to the AMC sending him the notice.  
Therefore, since there are indications in the file the 
notification letter was returned by the U. S. Postal Service 
as undeliverable, he is entitled to be rescheduled for an 
examination because the medical nexus opinion that will be 
obtained from it is necessary to decide his claim.  Id.

The joint motion for remand also indicates that, following 
this examination, the AMC is required to send the veteran a 
supplemental statement of the case (SSOC) to his current 
address.  See 38 C.F.R. §§ 19.31, 19.37 (2008).

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Reschedule the veteran for a VA 
psychiatric examination to obtain a 
medical opinion concerning the cause of 
his current anxiety disorder.  The VA 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e., 50 percent or greater probability) 
this disorder is related to the veteran's 
service in the military and, in 
particular, his treatment during service 
for an anxiety reaction and situational 
depression.


The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.

In rendering this opinion, the examiner 
should also address whether, instead, 
there is clear and unmistakable evidence 
the veteran's anxiety disorder pre-existed 
his military service, and if so, whether 
there also is clear and unmistakable 
evidence the pre-existing anxiety disorder 
was not aggravated (meaning chronically 
worsened or permanently increased in 
severity) during his active military 
service beyond its natural progression.  
If aggravation is found, the examiner 
should attempt to quantify the extent of 
additional disability resulting from the 
aggravation.

The term "clear and unmistakable evidence" 
means "with a much higher certainty than 
'at least as likely as not' or 'more 
likely than not.'"

The examiner should fully explain the 
basis of his or her opinion with reference 
to pertinent evidence in the record.  If 
the examiner cannot provide an opinion 
without resorting to speculation, he or 
she should indicate this in the report and 
state the reasons for being unable to do 
so.

The claims folder must be made available to 
the examiner for review of the pertinent 
medical and other history, including a 
complete copy of this remand and the 
joint motion.  

When notifying the veteran of his 
rescheduled VA examination at his current 
address, advise him that his failure to 
report for this rescheduled examination, 
without good cause, may have detrimental 
consequences on his pending claim for 
service connection.  See 38 C.F.R. § 
3.655(b).

2.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the claim is not granted to the veteran's 
satisfaction, send him and his attorney an 
SSOC and give them time to respond to it 
before returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


